  Case 4:20-cv-00281-RSB-CLR Document 21 Filed 11/16/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 REBECCA BROOKS; et al.,

               Plaintiffs,                                 CIVIL ACTION NO.: 4:20-cv-281

        v.

 THOMAS MAHONEY, III, in his official
 capacity as Chairman of the Chatham County
 Board of Elections; et al.,

               Defendants.



                                           ORDER

       Plaintiffs filed their Complaint initiating this action against more than forty defendants on

November 11, 2020. (Doc. 1.) Prior to any defendant having appeared, answered or filed any sort

of motion, Plaintiffs have filed a Notice of Voluntary Dismissal of the case without prejudice.

(Doc. 20.) Accordingly, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), the Court

authorizes and directs the Clerk of Court to TERMINATE all pending motions and to DISMISS

this case WITHOUT PREJUDICE.

       SO ORDERED, this 16th day of November, 2020.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
